Citation Nr: 1709367	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  09-19 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability. 

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to service connection for a left hand and/or wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to January 1979 and from February 2003 to February 2004.  Between those periods, and between February 2004 and May 2006, the Veteran was a member of the U.S. Army Reserve. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and September 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Juan, Puerto Rico and St. Petersburg, Florida, respectively, which, in pertinent part, denied entitlement to service connection for rheumatoid arthritis.  Jurisdiction has since been transferred to the RO in Winston-Salem, North Carolina.

The Veteran provided testimony during a Board hearing via videoconference before the undersigned Veterans' Law Judge in December 2010.  A transcript is of record.  At the hearing, the Veteran clarified that he did not have rheumatoid arthritis and was actually seeking service connection for disabilities of the shoulders and hands.

The Board remanded the case in January 2015 for further development, to include obtaining an August 2004 Compensation and Pension report mentioned in the record, as well as an addendum opinion from the August 2011 VA examiner.  An addendum opinion was obtained in March 2015. Furthermore, the RO confirmed that the November 2012 examiner mistakenly noted August 2004 as the date of the Compensation and Pension report, as the correct date was August 2006.  The August 2006 Compensation and Pension report was previously associated with the claims file. 

In a June 2015 rating decision, the RO granted service connection for the right wrist disability with a noncompensable rating, effective March 20, 2015.  As the Veteran has not expressed disagreement with the assigned rating or effective date, the issue is no longer in appellate status and is no longer before the Board. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977) (explaining that where a claim is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the assigned rating or effective date).  



FINDINGS OF FACT

1. The Veteran's bilateral shoulder disability is shown to have had its onset in service.

2.  The Veteran's right hand disability is shown to have had its onset in service.

3. The Veteran does not have a current left hand or wrist disability.



CONCLUSION OF LAW

1.  The criteria for service connection for a bilateral shoulder disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for a right hand disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.

3. The criteria for service connection for a left hand or wrist disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist.

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

VA satisfied its duty to notify by letters sent in July 2011 and June 2012. See 38 U.S.C.A. § 5103, (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary. 38 U.S.C.A §5103A (West 2014); 38 C.F.R. §3.159 (2016). Here, the service treatment records, post-service treatment records, the August 2011 VA examination report, as well as the October 2012, November 2012, March 2015, June 2015, and June 2016 opinions are part of the claims file. He has not identified any outstanding records.

The August 2011 examination report; and the October 2012, March 2015, June 2015, and June 2016 opinions include consideration of an accurate history and are definitive and supported by a rationale. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). The examiners found no current left hand and/or wrist disability, based on the examination findings and the Veteran's reports.

All necessary development has been accomplished. 

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Pursuant to 38 C.F.R. § 3.303 (b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Certain chronic diseases (e.g., arthritis) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. §§ 1111; 1137; 38 C.F.R. § 3.304 (b).

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service. Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

Here, a bilateral shoulder disability, a right hand disability, and a left hand and/or wrist disability were not noted on the Veteran's July 1972 entrance examination.  Therefore, the presumption of soundness attaches.  The Veteran has consistently reported that his disabilities began after an in-service incident in May 2003.  Furthermore, the June 2016 VHA examiner found that there was not documentation that the bilateral shoulder and right hand disabilities existed prior to the Veteran's service in 1972 and 2003.   Because the evidence is not clear and unmistakable on the preexistence prong of the presumption of soundness; the presumption is not rebutted and the claim becomes one for ordinary service connection. See Wagner.

Bilateral Shoulder Disability

Under the first Shedden element, the competent evidence must show that the Veteran has a current disability. Service treatment records indicate that the Veteran reported left shoulder pain in August 2003, after experiencing pain in the joint for five weeks.  At that time, an x-ray demonstrated mild degenerative changes of the left shoulder.  A medical assessment completed on February 18, 2004 indicated that the Veteran reported joint and shoulder pain.  The examiner diagnosed degenerative joint disease of the right shoulder.  In a February 2004 service treatment record, he reported experiencing right shoulder pain and was diagnosed with osteoarthritis and adhesive capsulitis of the shoulder.  A December 2012 private treatment record from Huff Orthopedic Group indicated that he was diagnosed with sub acromial impingement, arthritis, and a probable moderate torn rotator cuff, which was chronic in nature.  Thus, the first element of direct service connection is met.

Next, under Shedden, the Veteran must have had an in-service injury or event.  In the instant case, he asserts that his shoulder disability began during service in May 2003.  A May 2, 2003 service treatment record noted that he developed pain in his left arm while loading duffel bags into a vehicle.  

At the December 2010 hearing before the undersigned, the Veteran testified that he strained his shoulder while loading duffel bags in May 2003.  The shoulder pain began the following day.  After his separation from service in February 2004, he sought treatment for his shoulder disability in June 2004 and continued to seek treatment since that time.  He stated that a VA treatment provider informed him that his shoulder disability was likely the result of loading duffel bags during service.  He reported experiencing pain in his left shoulder while driving and in his right shoulder while doing yardwork or washing the car.  

A December 2012 report from the Huff Orthopedic Group notes the Veteran's reports of continuous right shoulder pain and weakness, which began after the in-service incident.  He explained that another service member had thrown a heavy duffel bag to him during the loading process and his right hand became caught in the strap while trying to catch it.  He stated that he twisted the right side of his body while trying to catch the bag, and injured his right shoulder, wrist, and hands as a result.  Prior to that incident, the Veteran had not experienced any pain in his right arm.  As noted above, he was diagnosed with sub acromial impingement, arthritis, and a probable moderate torn rotator cuff.  The treatment provider opined that, "this has been a longstanding process that has occurred over many years, certainly pre-dating his injury in 2003."  The treatment provider further reasoned that it was "certainly possible that the action was the cause of the Veteran's rotator cuff tear, leading to his current symptoms. 

The Board finds the Veteran's statements to be credible, as documented by the lay statements and treatment records.  He has consistently reported that his shoulder pain began after trying to catch a duffel bag during service in May 2003.  See May 2003 Service Treatment Record; December 2010 Hearing Testimony; December 2012 Treatment Record; June 2016 VHA Opinion.  As such, the Veteran had an in-service injury; and, the second element of service connection is met.

Lastly, the record must contain a nexus between the claimed in-service injury and the current disorder.

A March 2009 VA treatment record shows that the Veteran complained of shoulder pain, but demonstrated no signs of arthritis at that time.  The left shoulder displayed tenderness and limited motion.  However, the X-rays were unremarkable and the rheumatoid factor and sedimentation rates were within normal limits.  Thus, the treatment provider opined that it was unlikely the Veteran had arthritis.

In November 2012, obtained an opinion from a podiatrist; who opined that it was less likely than not that the bilateral shoulder disability was incurred in or caused by military service. The podiatrist reasoned that the underlying condition was due to age.  This opinion is of little probative value, because the opinion appears to be outside the podiatrist's area of expertise and there was no rationale for the opinion that the disability was due to age.

In the June 2016 VHA opinion, the examiner opined that the bilateral shoulder disability began in-service, as the initial injury caused by trying to catch a duffel bag (in May 2003) was documented in the Veteran's service treatment records.  The examiner stated that the current disability developed from the injury in May 2003, which likely exacerbated a previously asymptomatic condition.  This opinion is highly probative because it was based on an accurate history, is definitive and is supported by sufficient reasons and bases.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).

Based upon the consistency of the Veteran's statements, the February 2004 X-ray documenting mild arthritis, the consistency of the symptoms since May 2003, and the June 2016 VHA opinion, the Board finds that this evidence weighs in favor of service connection.  See 38 U.S.C.A. § 7104 (West 2014).

Right Hand Disability

At an August 2011 VA examination, the Veteran was diagnosed as having right hand degenerative joint disease, based upon x-rays demonstrating mild degenerative changes.  A Huff Orthopedic Group record dated in December 2012, indicates that the Veteran was diagnosed as having mild degenerative arthritis in the right hand, after he described pain radiating into his right hand from his shoulder, as well as numbness and tingling in the right thumb.  Thus, the first element of direct service connection is met.

Next, under Shedden, the Veteran must have had an in-service injury or event.  In the instant case, he has asserted that his right hand disability began after trying to catch a duffel bag in-service in May 2003.  As the Board has already determined that the Veteran's reports of this event are credible and supported by documentation, the second element of service connection is met.

Lastly, the record must show a nexus between the claimed in-service injury and the current disorder.

At the December 2010 hearing, the Veteran testified that when he tried to catch the duffel bag in May 2003, the strap caught between his right thumb and finger, which pulled his right hand.  He stated his hand would swell or bruise after significant usage.  

In August 2011, the Veteran was afforded a VA examination for his right hand.  The Veteran again reported twisting his right thumb and hand when trying to catch the duffel bag during service and was diagnosed with a sprained thumb.  He received a brace to wear, which relieved the pain to a certain degree.  He reported experiencing flare-ups three times per week and having complete limitation of motion during the flare-ups.  Weakened movement and incoordination were noted in the right thumb.  The examiner noted tenderness and pain to palpation of the right hand.  As indicated above, he was diagnosed with degenerative or traumatic arthritis of the right hand.  

The examiner concluded that the right wrist and hand disabilities were at least as likely as not caused by military service.  The examiner based the opinion on the Veteran's history.

In November 2012, the AMC podiatrist noted that the right hand demonstrated radiologic evidence of degenerative joint disease, but opined that it was less likely than not that the disability was incurred in or caused by military service. The podiatrist reasoned that there was no active duty history or treatment of the right hand or thumb.  

She further opined that the August 2011 examination findings of right thumb abnormalities were consistent with the Veteran's age and were more likely caused by the normal aging process. The examiner indicated that his one year reactivation period followed a 12 year inactive ready reserve period.  Again this opinion appears to be beyond the scope of the podiatrist's expertise.

In the June 2016 VHA opinion, the examiner opined that the right hand disability was documented to have started in May 2003, when the Veteran twisted his right thumb while loading duffel bags.  Following that incident, he was prescribed physical therapy and given a supportive brace.  Therefore, the examiner reasoned that the current right hand disability began and was treated during service, due to the May 2003 injury.  The Board finds this opinion to be adequate as the conclusions are supported by a complete rationale based on an accurate history. 

Here, the August 2011 VA examiner, the November 2012 independent examiner, were competent to provide their opinions, they were based on an accurate history, were definitive and supported by a sufficient rationale.  Hence they are the most probative evidence of record.  As the most probative evidence supports a link between the current disability and an in-service injury, the evidence weighs in favor of the claim.  Accordingly, when resolving all doubt in the Veteran's favor, the Board finds that service connection for a right hand disability is warranted. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.   



Left Hand or wrist Disability

Post-service treatment records do not document any complaints or treatment related to a left hand and/or wrist disability.

In August 2006, Dr. TJB provided a medical report that noted no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement of the left wrist.  The left wrist joint was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

At the December 2010 hearing, the Veteran testified that it was painful to bend his left thumb, but that he didn't have as much trouble as with his right hand.  

At the August 2011 VA examination, the examiner noted no functional loss regarding the thumb and fingers of the left hand.  The range of motion of the fingers and the left hand examination were within normal limits.

An addendum opinion was obtained in October 2012, as the August 2011 examination report primarily addressed the issue of the right hand.  The examiner opined that he could not provide an opinion regarding the left hand because there was no current pathological diagnosis.

The November 2012 independent medical examiner noted that the claims file did not contain any reports of a left hand and/or wrist disability.

In March 2015, the August 2011 VA examiner provided an addendum opinion after reviewing the claims file.  She agreed with the opinions of the October 2012 and November 2012 examiners regarding the issue of the left hand and/or wrist disability.  She stated that there was no "pathological diagnosis" for the left hand or wrist.    

In June 2015, the October 2012 VA examiner was asked to provide an addendum opinion after the RO clarified the incorrectly noted date of the August 2006 wrist examination.  The examiner stated that he had no change in opinion, as the left wrist was noted to be normal in August 2006 and there was no pathological diagnosis for the left wrist in August 2011.

In June 2016, the VHA examiner noted that the left wrist did not "carry a pathological diagnosis."  Therefore, she opined that the left wrist condition was not documented to have occurred in service.

Although the Veteran may have injured his right hand or wrist during service, the evidence shows no current left hand and/or wrist disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection requires a current disability). A current disability is one shown at some time during the period beginning proximate to the date of claim.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013). In this case there is no evidence of a left hand and/or wrist disability throughout the appeal period. There is no documentation of any complaints, treatment, or diagnoses related to a left hand and/or wrist disability.  

Furthermore, the August 2011 VA examiner found that the Veteran did not have a current left hand and/or wrist disability.  He has not reported any pertinent symptomatology or treatment during the current appeal. There is no evidence of any post-service treatment, there is no other evidence to show a current underlying disability, and there is no indication of any change since the August 2011 examination.

Although the Veteran is competent to report observable complaints such as pain when he bends his left thumb, he is not competent to provide a diagnosis to account for such complaints.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999). 

As such, the preponderance of the evidence is against service connection for a left hand and/or wrist disability. Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply; the Veteran's claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

1.  Entitlement to service connection for a bilateral shoulder disability is granted.

2.  Entitlement to service connection for a right hand disability is granted.

3.  Entitlement to service connection for a left hand and/or wrist disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


